Citation Nr: 1417611	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of right middle finger injury.

2.  Entitlement to service connection for left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the benefits sought on appeal.

A May 2010 rating decision denied entitlement to service connection for PTSD, and the Veteran appealed the decision.  A September 2012 rating decision granted service connection for PTSD and assigned an initial rating of 70 percent, effective in March 2009, and deferred a decision on a total disability rating based on individual unemployability (TDIU).  A November 2013 rating decision granted a TDIU, effective in March 2009.

There is no indication in the claims file that the Veteran appealed either the initial rating or the assigned effective dates.  Thus, neither issue is before the Board and will not be addressed in the action below.  See 38 C.F.R. § 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is a Board hearing request pending.  Specifically, in March 2011, the Veteran requested both a formal RO hearing and a Travel Board hearing.  He confirmed the requests in November 2011.  In September 2012, the Veteran accepted an informal conference in lieu of the formal RO hearing.  There is no indication in the claims file that he withdrew his request for a Board hearing.  The VA Form 8 notes a Board hearing request.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



